VINH-ALKIRE-CLEMEN, Claimant-Appellant,
v.
CASTLE MEDICAL CENTER, Employer-Appellee, and
CRAWFORD AND COMPANY, Insurance Adjuster-Appellee.
No. 30021.
Intermediate Court of Appeals of Hawaii.
February 16, 2010.

ORDER DISMISSING APPEAL PURSUANT TO HRAP RULE 24
NAKAMURA, C.J., FOLEY and FUJISE, JJ.
Upon review of the record, it appears that: (1) Claimant-Appellant Vinh Alkire-Clemen (Appellant) filed a notice of appeal on August 18, 2009; (2) Appellant did not pay the filing fee; (3) on October 30, 2009, the appellate clerk informed Appellant: (a) the record on appeal could not be filed without payment of the filing fee pursuant to Rule 11(b)(2) of the Hawai`i Rules of Appellate Procedure (HRAP) or an executed motion to proceed in forma pauperis pursuant to HRAP Rule 24; and (b) the matter would be called to the attention of the court on November 6, 2009 for such action as the court deemed proper, which may include dismissal of the appeal; and (4) Appellant failed to pay the filing fee or submit a motion to proceed in forma pauperis. Therefore,
IT IS HEREBY ORDERED that the appeal is dismissed pursuant to HRAP Rule 24.